DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The preliminary amendment of 1/29/21 has been entered in full. Claims 7, 9, 10, 12, 19, 24-28, 30-33, 35, 36, 38 and 39 are canceled. Claims 8, 11, 20-23, 29, 34 and 37 are amended. Claims 1-6, 8, 11, 13-18, 20-23, 29, 34 and 37 are pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-5 and 14-17, drawn to a method of inhibiting integrin α9β1 activity, including treating an integrin α9β1-related condition, by contacting integrin α9β1 or a binding partner thereof with an isolated anti-integrin α9 inhibitor that is a peptide, classified in CPC class A61K 38/04, for a peptide of up to 20 amino acids in a defined sequence.
II. Claims 6, 8, 18 and 20, drawn to a method of inhibiting integrin α9β1 activity by contacting integrin α9β1 or a binding partner thereof with an isolated anti-integrin α9 inhibitor that is an antibody, classified in CPC class A61K 39/3955, for an antibody against proteinaceous materials.
III. Drawn to an anti-integrin integrin α9 inhibitor or a kit comprising such, wherein the inhibitor is a peptide, classified in CPC class C07K 7/00, for a peptide of 5 to 20 amino acids in a defined sequence.
IV. Drawn to an anti-integrin integrin α9 inhibitor or a kit comprising such, wherein the inhibitor is an antibody, classified in CPC class C07K 16/18 for an antibody against material from animals or humans.
Note:	Claims 1, 11, 13, 21, 22, 23, 29 and 34 (in the alternative, as directed to a method) are linking claims that link Inventions I and II (see below). Claims 34 (in the alternative, as directed to an inhibitor) and 37 are linking claims that link Inventions III and IV. According to Office practice, the linking claims are not included in the inventions listed above, but will be examined together with the elected invention.

Inventions I and III are related as product (III) and process of use (I). The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)). In the instant case the peptide of Invention III can also be used in a method of immunizing an animal in order to produce an antibody that binds to the peptide, which is a materially different method.
Inventions I and IV are directed to an unrelated product (IV) and process (I). Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process. See MPEP § 802.01 and § 806.06. In the instant case, the antibody of Invention IV is not used in the method of Invention I.
Inventions II and III are directed to an unrelated product (III) and process (II). Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process. See MPEP § 802.01 and § 806.06. In the instant case, the peptide of Invention III is not used in the method of Invention II.

Inventions III and IV are methods of using the products of Inventions I and II, and are thus related but distinct for the same reasons as for the product claims.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a). 

Applicant(s) are advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.


Linking Claims
Claims 1, 11, 13, 21, 22, 23, 29 and 34 link Inventions I and II. 
Claims 34 and 37 link Inventions III and IV.
The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s). Upon the allowance of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise including all the limitations of the allowable linking claim(s) will be entitled to examination in the instant application. Applicant(s) are advised that if any such claim(s) depending from or including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election(s) of Species
The following elections of species are required, dependent on the elected invention:
(1) Inventions I and III contains claims directed to the following patentably distinct species of peptide:
VEGF, VCAM-1, tenascin-C peptide of SEQ ID NO: 2, osteopontin, fibronectin-EDA peptide of SEQ ID NO: 1, thrombospondin-1 or disintegrin VLO5.
Currently, claims 1, 2, 11, 13, 14, 21, 22, 23, 29, 34 and 37 are generic with respect to these species.
The species are independent or distinct because each peptide is a molecule with a different structure provided by a discrete amino acid sequence. In addition, these species are not obvious variants of each other based on the current record. 
There is an examination and search burden for the patentably distinct species as set forth above because at least the following apply: the species have acquired a separate status in the art due to their recognized divergent subject matter (described above) and thus the prior art applicable to one species would not likely be applicable to 

(2) Inventions II and IV contains claims directed to the following patentably distinct species of antibody:
Anti-integrin α9 Ig 55A2C; other anti-integrin α9β1 antibody; or an antibody binding to a binding partner of integrin α9β1. 
Currently, claims 1, 6, 11, 13, 18, 21, 22, 23, 29, 34 and 37 are generic with respect to these species.
The species are independent or distinct because each antibody is a molecule with a different structure provided by a discrete amino acid sequence. In addition, these species are not obvious variants of each other based on the current record. 
There is an examination and search burden for the patentably distinct species as set forth above because at least the following apply: the species have acquired a separate status in the art due to their recognized divergent subject matter (described above) and thus the prior art applicable to one species would not likely be applicable to another species; and the species require a different field of search (employing different search queries).

(2) Inventions I and II contains claims directed to the following patentably distinct species of integrin α9β1-related condition:
Chemotherapy, nerve injury, trigeminal neuralgia, spinal cord injury, stroke, brain trauma, arthritic pain, headache including migraine pain, postoperative pain, cancer, surgery, post-reperfusion thrombosis, other thrombosis, post-reperfusion inflammation, other inflammation, or reperfusion injury.
Currently, claims 1-6, 8, 11, 13, 14-18, 20-23, 29 and 37 are generic with respect to these species.
The species are independent or distinct because each condition has a different set of diagnostic criteria. In addition, these species are not obvious variants of each other based on the current record. 


Applicants are required under 35 U.S.C. 121 to elect a single disclosed species of (1) peptide (if Invention I or III is elected), (2) antibody (if Invention III or IV is elected), and/or (3) integrin α9β1-related condition (if Invention I or II is elected), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicants are advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicants must indicate which of these claims are readable on the elected species.
Should Applicants traverse on the ground that the species are not patentably distinct, evidence should submitted or identified as of record, showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.


Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646